Citation Nr: 1634104	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded the instant matter in December 2013 so that the Veteran could be afforded a Board video-conference hearing in accordance with his request.  In January 2014, the Veteran was advised in a letter that his requested Board hearing had been scheduled for March 2014; however, he failed to appear for such hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. 
§§ 20.702(d), 20.704(d) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he currently has bilateral hearing loss as a result of in-service noise exposure.  Specifically, he has credibly reported in-service exposure to artillery fire and cannon fire.  Therefore, the Veteran claims that service connection for such disorder is warranted.

A June 2010 VA audiologist diagnosed bilateral hearing loss for VA purposes, but opined that it was less likely than not that such was the result of his service as the Veteran reported that his hearing loss onset approximately 15 years prior to the 2010 examination.  In a May 2012 addendum, the examiner specifically stated that it was less likely than not that the Veteran's hearing loss was related to his military service.   

However, the Board finds that such opinion is inadequate.  In this regard, it does not appear that the examiner considered the fact that prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As such, it is unclear whether the examiner properly considered the nature of the Veteran's hearing acuity at the time of his entrance and separation to military service.  In this regard, while the Veteran's hearing acuity was measured with a whispered voice test at separation that revealed 15/15 hearing bilaterally, his July 1963 entrance examination, as converted to ISO-ANSI standards reflects the following pure tone thresholds:  

July 1963
HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
5
0
LEFT
25
10
5
5
0

Shortly thereafter, in August 1963, another hearing acuity test was conducted and, as converted to ISO-ANSI standards, that test revealed the following pure tone thresholds:  

August 1963
HERTZ

500
1000
2000
3000
4000
RIGHT
30
15
15
15
	15
LEFT
30
15
15
15
10

The Board notes that the August 1963 audiogram is annotated with the inscription of the word "AMPEX[.]"  The significance of this annotation is unclear to the Board.

In both the 2010 and 2012 opinions, the examiner failed to discuss what appears to be a significant shift in the Veteran's hearing acuity following his first month in service.  Moreover, while the examiner acknowledged that noise exposure could have caused the Veteran's hearing loss, she failed to explain why the fact that the Veteran's hearing loss did not become noticeable to him until approximately 1995 proved that his in-service noise exposure did not cause his hearing loss.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's hearing acuity at the time of his July and August 1963 hearing tests as converted to ISO-ANSI standards, his lay statements regarding the onset of hearing loss, and the significance, if any, of the report of the onset of hearing loss in approximately 1995.

Additionally, VA treatment records indicate that a hearing test was conducted in April 2009 and that the audiogram report associated with that test had been electronically filed.  A copy of that audiogram should be associated with the electronic claims file on remand.  Furthermore, VA treatment records also indicate that the Veteran received private treatment during the appeal, including from a primary care physician practicing at Herritage Medical Center, Dr. T.C.  As it is unclear whether the Veteran receives any audiological care from Dr. T.C., the Veteran should be asked to identify any outstanding private treatment records that relate to his hearing loss.  Relevant ongoing VA medical records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his hearing loss claim, including those from Dr. T. C. and/or Herritage Medical Center.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records dating since May 2012 and the April 2009 audiogram report, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, return it to the VA examiner who conducted the Veteran's June 2010 audiological examination and provided the May 2012 addendum.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2010 and May 2012 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
Following a review of the entire record, to include the Veteran's lay statements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his in-service noise exposure.

In offering any opinion, the examiner is asked to consider and discuss the Veteran's lay assertions regarding in-service noise exposure.  The examiner must also consider the Veteran's audiometric findings at the July and August 1963 examinations as converted to ISO-ANSI standards as above.  The examiner should also specifically address the significance, if any, of the annotation of the word "AMPEX" to the August 1963 audiogram.  Finally, the examiner should discuss the Veteran's report of hearing loss that began in approximately 1995. 

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim for service connection for bilateral hearing loss remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




